Motion by appellant to dispense with printing denied. Motion by appellant to stay the hearings before the Official Referee as directed by the judgment appealed from, pending the appeal, granted on condition that the appeal be perfected and appellant be ready to argue or submit it at the October Term; beginning October 2, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before September 1, 1961. Cross motion by respondent for an allowance to her of a counsel fee upon appellant’s motions to dispense with printing and for a stay, denied without prejudice to an application at Special Term, if respondent be so advised. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.